      Case 2:12-cr-06056-SAB    ECF No. 219    filed 12/22/20   PageID.799 Page 1 of 3



 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                   Dec 22, 2020
                                                                       SEAN F. MCAVOY, CLERK

 5                       UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8 UNITED STATES OF AMERICA,
 9        Plaintiff,                              NO. 2:12-CR-06056-SAB
10        v.
                                                  ORDER DENYING MOTION TO
11 ROBERT SHAWN PETTIE,
                                                  MODIFY SENTENCE
12        Defendant.
13
14        Before the Court is Defendant’s Amended Motion to Modify Sentence Due
15 to the Extraordinary and Compelling Circumstances Attendant to Defendant’s
16 Custodial Environment and Prior Infection Pursuant to 18 U.S.C. § 3582(c)(1)(A).
17 The motion was heard without oral argument. Defendant is represented by Jason
18 Carr; the United States is represented by Alison Gregoire.
19        Within the framework of the First Step Act of 2018, Defendant asks the
20 Court to release him from custody, extend his term of supervised release, and place
21 him on home confinement for the remaining portion of his custodial sentence. On
22 February 20, 2015, Defendant was sentenced to 192 months, after he plead guilty
23 to Distribution of Methamphetamine, in violation of 21 U.S.C. § 841(a)(1). His
24 projected release date from the Bureau of Prisons is August 19, 2028.
25        Defendant asserts he is at a high risk of hospitalization or death due to the
26 COVID-19 pandemic and conditions at Federal Correction Center Lompoc, where
27 he is currently housed. Specifically, Defendant asserts his obesity causes him to be
28 at an increased risk of severe COVID-19 symptoms. Defendant tested positive for

     ORDER DENYING MOTION TO MODIFY SENTENCE * 1
        Case 2:12-cr-06056-SAB   ECF No. 219     filed 12/22/20   PageID.800 Page 2 of 3



 1 COVID-19 on May 5, 2020. He recovered but now complains of lingering effects.
 2 In follow-up examinations, his lungs were found to be clear.
 3          Here, Defendant has not met his burden of establishing the existence of
 4 extraordinary and compelling reasons that warrant a sentence reduction; and the 18
 5 U.S.C. § 3553(a) factors do not support a sentence reduction. While obesity places
 6 adults at an increased risk of severe illness from COVID-19, this increased risk by
 7 itself is insufficient for compassionate release. Notably, Defendant contracted
 8 COVID-19 and his obesity did not appear to cause any additional complications.
 9 The fear of contracting COVID-19 a second time is not an extraordinary and
10 compelling reason for compassionate release. Also, Defendant has not presented
11 the Court with an adequate release plan. He fails to suggest how he would be better
12 protected from COVID-19 if released than he would be the FCI Lompac, which
13 currently is not reporting any cases. Now that the vaccine is being actively
14 administered, the reasons for early release are less compelling.
15          Finally, the factors set forth in 18 U.S.C. § 3553(a) do not support a sentence
16 reduction. Defendant is serving his current sentence after previously serving a
17 sixty-month sentence for a federal drug trafficking crime. Clearly, Defendant did
18 not learn his lesson the first time and there is no indication he has learned his
19 lesson this second time. Simply put, there is no indication that Defendant would
20 not return to his drug trafficking activities upon release.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DENYING MOTION TO MODIFY SENTENCE * 2
      Case 2:12-cr-06056-SAB   ECF No. 219   filed 12/22/20   PageID.801 Page 3 of 3



1         Accordingly, IT IS HEREBY ORDERED:
2         1. Defendant’s Amended Motion to Modify Sentence Due to the
3            Extraordinary and Compelling Circumstances Attendant to Defendant’s
4            Custodial Environment and Prior Infection Pursuant to 18 U.S.C. §
5            3582(c)(1)(A), ECF No. 215, is DENIED.
6         IT IS SO ORDERED. The District Court Executive is hereby directed to
7 enter this Order and furnish copies to counsel.
8         DATED this 22nd day of December 2020.
9
10
11
12
13
                                                Stanley A. Bastian
14
                                             United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO MODIFY SENTENCE * 3
